Judgment, Supreme Court, New York County (Seymour Schwartz, J.), entered December 29, 1993, which, upon a jury verdict, awarded plaintiff the sum of $516,697.03, unanimously affirmed, with costs.
In light of plaintiff’s expert’s uncontradicted testimony concerning, inter alia, defendant’s negligent failure to rectify, or even attempt to rectify, the known misuse of the reinsurance facility before it placed coverage for plaintiff with that facility, and its failure to send relevant documents to the reinsurers, the jury’s verdict is amply supported by the evidence (see, Walters v Castle Vil. Owners Corp., 166 AD2d 316). Indeed, the evidence demonstrates that said negligence was a proximate cause of the damages suffered by plaintiff—the loss incurred as a result of one of the reinsurers disclaiming coverage because of the misuse of the facility. Plaintiff is clearly entitled to recover said damages from defendant, its insurance broker (see, Long Is. Light. Co. v Steel Derrick Barge "FSC 99”, 725 F2d 839, 841). Nor do we perceive any basis to disturb the jury’s apportionment of fault between these two parties. We also note that while another party may have also breached a separate standard of care to plaintiff, said party would be considered a joint tort-feasor, which does not affect defendant’s liability to plaintiff for purposes of this litigation (see, Ravo v Rogatnick, 70 NY2d 305). Concur—Murphy, P. J., Rubin, Kupferman, Asch and Nardelli, JJ.